 



Exhibit 10.14

       
 
   

  LAMAR ADVERTISING COMPANY
Notice of Grant of Stock Options
  ID: 72-1205791
and Option Agreement
  P O BOX 66338

  BATON ROUGE, LA 70896              
Name
  Option Number: 0
Address
  Plan:                    97EX
City, State Zip
  ID:    

Effective mm/dd/yyyy, you have been granted a(n) Incentive Stock Option to buy #
shares of LAMAR ADVERTISING COMPANY (the Company) stock at $00.00 per share.

The total option price of the shares granted is $00.00

Shares in each period will become fully vested on the date shown.

              Shares   Vest Type   Full Vest   Expiration
#
  On Vest Date   mm/dd/yyyy   mm/dd/yyyy
#
  On Vest Date   mm/dd/yyyy   mm/dd/yyyy
#
  On Vest Date   mm/dd/yyyy   mm/dd/yyyy
#
  On Vest Date   mm/dd/yyyy   mm/dd/yyyy
#
  On Vest Date   mm/dd/yyyy   mm/dd/yyyy
 
             

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

       

     
 
   
 
   
LAMAR ADVERTISING COMPANY
  Date
 
   
 
   
 
   
NAME
  Date

 



--------------------------------------------------------------------------------



 



LAMAR ADVERTISING COMPANY 1996 EQUITY INCENTIVE PLAN

Incentive Stock Option Terms and Conditions

          1. Plan Incorporated by Reference. This option is issued pursuant to
the terms of the Plan and may be amended as provided in the Plan. Capitalized
terms used and not otherwise defined in this certificate have the meanings given
to them in the Plan. This certificate does not set forth all the terms and
conditions of the Plan, which are incorporated herein by reference. The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding. Copies of the Plan may be obtained upon written
request without charge from the Company.

          2. Option Price. The price to be paid for each share of Common Stock
issued upon exercise of the whole or any part of this Option is the Option Price
set forth on the face of this certificate.

          3. Exercisability Schedule. This Option may be exercised at any time
and from time to time for the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate, but only for
the purchase of whole shares. The Option may not be exercised as to any shares
after the Expiration Date.

          4. Method of Exercise. To exercise this Option, the Optionholder shall
deliver written notice of exercise to the Company specifying the number of
shares with respect to which Option is being exercised accompanied by payment of
the Option Price for such shares in cash, by certified check or in such other
form, including shares of Common Stock of the Company valued at their Fair
Market Value on the date of delivery, as the Committee may approve. Promptly
following such a notice, the Company will deliver to the Optionholder a
certificate representing the number of shares with respect to which the Option
is being exercised.

          5. Rights as a Stockholder or Employee. The Optionholder shall not
have any rights in respect of shares as to which the Option shall not have been
exercised and payment made as provided above. The Optionholder shall not have
any rights to continued employment by the Company or its Affiliates by virtue of
the grant of this Option.

          6. Recapitalization, Mergers, Etc. As provided in the Plan, in the
event of corporate transactions affecting the Company’s outstanding Common
Stock, the Committee shall equitably adjust the number and kind of shares
subject to this Option and the exercise price hereunder or make provision for a
cash payment. If such transaction involves a consolidation or merger of the
Company with another entity, the sale or exchange of all or substantially all of
the assets of the Company or a reorganization or liquidation of the Company,
then in lieu of the foregoing, the Committee may upon written notice to the
Optionholder provide that this Option shall terminate on a date not less than
20 days after the date of such notice unless theretofore exercised. In
connection with such notice, the Committee may in its discretion accelerate or
waive any deferred exercise period.

          7. Option Not Transferrable. This Option is not transferable by the
Optionholder otherwise than by the will or the laws of descent and distribution,
and is exercisable, during the

 



--------------------------------------------------------------------------------



 



Optionholder’s lifetime, only by the Optionholder. The naming of a Designated
Beneficiary does not constitute a transfer.

          8. Exercise of Option After Termination of Employment. If the
Optionholder’s employment with (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such corporation) issuing or
assuming a stock option in a transaction to which section 424(a) of the Code
applies, is terminated for any reason other than by disability (within the
meaning of section 22 (e)(3) of the Code) or death, the Optionholder may
exercise the rights which were available to the Optionholder at the time of such
termination only within three months from the date of termination. If
Optionholder’s employment is terminated as a result of disability, such rights
may be exercised within twelve months from the date of termination. Upon the
death of Optionholder, his or her Designated Beneficiary shall have the right,
at any time within twelve months after the date of death, to exercise in whole
or in part any rights that were available to the Optionholder at the time of
death. Notwithstanding the foregoing, no rights under this Option may be
exercised after the Expiration Date.

          9. Compliance with Securities Laws. It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

          10. Payment of Taxes. The Optionholder shall pay to the Company, or
make provision satisfactory to the Company for payment of, any taxes required by
law to be withheld with respect to the exercise of this Option. The Committee
may, in its discretion, require any other Federal or state taxes imposed on the
sale of the shares to be paid by the Optionholder. In the Committee’s
discretion, such tax obligation may be paid in whole or in part in shares of
Common Stock, including shares retained from the exercise of this Option, valued
at their Fair Market Value on the date of delivery. The Company and its
Affiliates may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to the Optionholder.

          11. Notice of Sale of Shares Required. The Optionholder agrees to
notify the Company in writing within 30 days of the disposition of any shares
purchased upon exercise of this Option if such disposition occurs within two
years of the date of the grant of this Option or within one year after such
purchase.

 